 
Exhibit 10-N-9


Incremental Bonus Description


Due to tax deductibility restrictions under the Annual Incentive Compensation
Plan (“AICP”), the Compensation Committee of the Board of Directors may create
an “individual performance fund” that is paid at the sole discretion of the
Committee in order to permit the Committee full discretion to recognize Named
Executive Officers' individual performance.


The individual performance fund allows the Compensation Committee to provide a
Named Executive Officer an individual performance bonus payout in an amount up
to a maximum of 150% of the individual’s AICP award, less the amount of the AICP
award.
 